The action was by assignee against assignor of a judgment. Daniel Hudson recovered a judgment against one Cathel, and assigned it under his hand and seal and before two witnesses (Digest 42,) to James A. Hudson, who in like manner assigned to plaintiff. Jerman executed the judgment against Cathel, but got nothing. The sheriff returned "nulla bona." And thereupon, he brought suit against the first assignor.
The attesting witnesses to the assignments were summoned, but did not appear. An attachment was prayed and issued against them which was returned "not found."
The plaintiff then asked to be permitted to make other proof of the *Page 135 
assignments, and proposed to prove the hand-writing of Daniel Hudson, the assignor.
The Court admitted him to make other proof, but required that proof to apply to the hand-writing of the subscribing witnesses; which the plaintiff being unable to make, he suffered a
                                                                Nonsuit.